 In the Matter of W. H. CLOCKandINTERNATIONAL UNION OF UNITEDBREWERY AND SOFT DRINK WORKERS OF AMERICA, C. I. 0., LOCALUNION No. 254Case No. R-5283.Decided June,3, 19.4Mr. Leland D. Phelps,of Grand Rapids, Mich., for the Company.Mr. William A. Porter,of Grand Rapids, Mich., for Local 254.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union of United Breweryand Soft Drink Workers of America, C. I. 0., Local Union No. 254,herein called Local' 254, alleging that a question affecting commercehad arisen concerning the representation of employees of W. H.'Clock,Grand Rapids, Michigan, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before Robert J. Wiener, Trial Examiner. Saidhearing was held at Grand Rapids, Michigan, on May 4, 1943.The,Company and Local 254 appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.The Company has filed a brief, which the Boardhas considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYW., H. Clock is an individual engaged in the business of the whole-sale distribution of beer and wine at Grand Rapids, Michigan.Dur-ing the year 1942 the Company purchased goods and materials50 N. L.R. B., No. 13.64 W. H. CLOCK65amounting in value, at cost, to more than $290,000, of which morethan 98 percent was shipped from points outside the State of Michi-gan to the Company at Grand Rapids. During the year 1942 theCompany sold goods amounting in value to more than $342;000, tocustomers within the State of Michigan.The Company at presentemploys six employees in the handling of beer and wine, though itis probable that this number will shortly be reduced to four by reasonof induction of employees into the armed forces.We find, contraryto its contention, that the Company is engaged in commerce withinthe meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVED,International Union of United Brewery and Soft Drink WorkersofAmerica, Local Union No. 254, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONFor some time prior to December 15, 1942, Local 254, in conferencewith the Company, and with certain other distributors whose busi-nesses are similar, had been seeking recognition as exclusive-bargain-ing representative of the employees.As a result of these attempts tonegotiate, the Company and three, other distributors entered into awritten agreement with Local 254, providing for a consent election.'This election was held on December 15, 1942, under the supervision ofthe State Labor Mediation Board.Employees of all the distributorsparties to the agreement were permitted to vote.Local 254 failed toreceive a majority of the votes cast in the election.,On January 7, 1943, Local 254 filed a petition with the Board forinvestigation and certification of representatives of the employees ofthe Company. It was stipulated at the hearing that the Company hasnever recognized Local 254 as the exclusive bargaining representativeof any of his employees.A statement of the Trial Examiner, readinto the record at the hearing, indicates that Local 254 represents asubstantial number of employees_in the unit hereinafter found to beappropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaning.of Section 9 (c) and Section 2 (6) and (7) of the Act.IThe Trial Examiner stated that Local-254 had submitted four membership applicationpapers dated March 16, 1943,bearing apparently genuine original signatures of personswhose names appear on a list of employees furnished by the. Company, containing thenames of six regular employees in the alleged appropriate unit as of the date of thehearing. 66DECTSLONSOF NATIONALLABOR RE:LATIONS BOARDIV. THE APPROPRIATE UNITLocal 254 seeks a unit composed of all employees of the Company,excluding supervisory and clerical employees.The Company at thehearing, took no position in regard to the unit.Although the em-ployees of four distributors, including the Company's employees, votedtogether in the above-mentioned consent election, it is evident fromtestimony given at the hearing that none of the distributors, in signingthe agreement for consent election, intended thereby, or in any othermanner, to establish a single multiple-employer unit.A tentativecontract, intended to be signed by each of the distributors on his ownbehalf in the event Local' 254 should have been designated as a resultof the consent election, was introduced in evidence.It is clear, how-ever, that it was the contemplation of the parties that such contract,though to be signed by all, was nevertheless to constitute the separateagreement of each employer. In view of all the evidence, it is ap-parent that the employees of the Company with which we are hereconcerned constitute an appropriate unit.We find that all employees of the Company, excluding supervisoryand clearical employees, constitute a unit appropriate for the purposes,of collective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct'that the\ question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the-'Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-'tions Board Rules and Regulations-Series 2, as, amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining withW. H. Clock,Grand Rapids, Michigan, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules'and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding The date of this kW. H.. CLOCK67Direction, including employees who did not work during Paid. pay-rollperiod because they were ill or on vacation or temporarily laid of, andincluding employees in the armed forces of the United States whopresent tliemselves in person at the polls, but excluding any who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by International Union of United Breweryand Soft Drink Workers 'of America, Local Union No. 254, affiliatedwith the Congress of Industrial Organizations, for the purposes' ofcollective bargaining.'0e,